Citation Nr: 1233357	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

On his April 2010 substantive appeal form, the Veteran requested a central office hearing before the Board in Washington, D.C.  

The Veteran was scheduled for a hearing on February 8, 2012, in Washington, D.C., and received notice of his hearing in November 2011.  There is some confusion as to whether the notice was sent to the Veteran's current address.  The Veteran notified the VA of an address change on his August 2009 Notice of Disagreement (NOD).  He used his old address, however, on the April 2010 substantive appeal form, which is the address the VA used in notifying him of his hearing.  

In any case, the Veteran did not appear for his hearing, but his representative notified the RO in December 2011 that the Veteran wished to reschedule his hearing to the Winston-Salem RO due to transportation issues.  The representative again reiterated a request for a new hearing in a May 2012 statement.  Therein, the representative indicated the Veteran would appear for either a travel board or a videoconference at the local RO, whichever becomes available first.

The United States Court of Appeals for Veterans Claims (Court) has determined that the Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011). 

In this case, the Veteran properly requested to reschedule his Board hearing due to transportation issues.  In light of this, and the possible confusion with the Veteran's address, the Board finds good cause to reschedule the hearing. 

Accordingly, the case is REMANDED for the following action:

The RO in Winston-Salem, North Carolina must confirm the Veteran's current address and make arrangements to schedule the Veteran for a hearing before the Board either by travel board or videoconference for the issue enumerated above.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

